DEKLE, Justice.
This cause is before us on petition for writ of certiorari to the Florida Industrial Relations Commission to review a decision of the Commission which affirmed the Judge of Industrial Claims. The JIC found the claimant to be 3% permanently partially disabled, and awarded no benefits beyond those which were already being provided by the carrier.
It appears from the record before us that the award of 3% permanent partial disability related only to the injury in the cervical area, and failed to take into consideration an additional injury in the lower lumbar region. Without further findings of ultimate fact, this compensation order is inadequate for purposes of appellate review. Brock v. Sey Construction Corp., 237 So.2d 160 (Fla.1970); Andrews v. Strecker Body Builders, 92 So.2d 521 (Fla.1957).
Certiorari is granted without oral argument, and the cause is remanded to the Commission with directions to remand the cause to the Judge of Industrial Claims for further proceedings thereon.
It is so ordered.
ROBERTS, C. J., and ERVIN, CARLTON and ADKINS, JJ., concur.